DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 28, 2021 has been entered.
Formal Matters
	Applicant’s amendments and arguments along with the declaration by Dr. Mahmoud El Sabahy filed on May 28, 2021 are acknowledged and have been fully considered. Claims 1, 3, 5, 7-8, 16-17, 39-40, 42-43, and 45-52 are pending. Claims 1, 3, 5, 7-8, 16-17, 39-40, 42-43, and 45-52 are under consideration in the instant office action.  Claims 2, 4, 6, 9-15, 18-38, 41, and 44 are canceled. Applicant’s claim amendments and arguments necessitated a new ground of rejections
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
New Rejections 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 7-8, 16-17, 39-40, 42-43, and 45-52 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2013/0344131, newly cited), Hu et al. (CN103505758, newly cited, Google Patent translation provided), Hardy et al. (WO 2015/140563, previously cited), and St. John et al. (US Patent No. 7910135, previously cited).
Applicants’ claims
Applicants claims a hemostatic composition.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Lo et al. teach a hemostatic device comprising: a substrate; a hemostatic clay material disposed on at least one side of the substrate; and a binder configured to bind the hemostatic material to the substrate; wherein the hemostatic device is subjected to a drying process; wherein the binder has an effect of substantially retaining the hemostatic material on the substrate when exposed to blood; and wherein the device is configured such that when treating bleeding, application of the device is capable of causing blood to be absorbed into the substrate and causing at least a portion of the clay material to come into contact with blood to assist in accelerating clotting (see claim 1). The present invention relates generally to agents and devices for promoting hemostasis, and more particularly, to hemostatic bandages and wound dressings (paragraph 2). The device of claim 1, wherein the substrate comprises at least one of the following: a gauze material, a woven material, a sponge, a sponge matrix, or a foamed polymer (see claim 2). A method of making a hemostatic device comprising: providing a binder solution; adding a hemostatic material to the solution; applying the solution containing the hemostatic  The method of claim 12, further comprising providing a pharmaceutically-active composition selected from the group consisting of antibiotics, antifungal agents, antimicrobial agents, anti-inflammatory agents, analgesics, antihistamines, compounds containing silver or copper ions, and combinations of the foregoing compositions (see claim 13). The method of claim 12, wherein the substrate comprises a material selected from the group consisting of cotton, silk, wool, plastic, cellulose, rayon, polyester, polyurethane, polyethylene foam, PHEMA foam, polyacrylic acid foam, low-density polyether, polyvinyl alcohol, polyhydroxybutyrate methyl methacrylate, poly methylmethacrylate, or combinations of the foregoing (see claim 14). The method of claim 12, further comprising disposing a release agent on the hemostatic device (see claim 16). The method of claim 16, wherein the release agent is selected from the group consisting of calcium alginate, polyvinyl alcohol, glycerol, silicone, carboxymethyl cellulose, chitosan, hyaluronan, acid soluble collagen, and gelatin (see claim 17). A hemostatic device comprising: a sponge matrix; a hemostatic clay material; and a binder configured to bind the hemostatic material to the sponge; wherein the device is configured such that when treating bleeding, application of the device is capable of causing blood to be drawn into the sponge matrix and causing at least a portion of the clay material to come into contact with blood to assist in accelerating clotting (see claim 18). The device of claim 18, wherein the clay material is selected from the group consisting of attapulgite, bentonite, kaolin,  For use in some embodiments, the kaolin (or other clay material or diatomaceous earth) can be in particle form. As used herein, "particles" include beads, pellets, granules, rods, or any other surface morphology or combination of surface morphologies. Irrespective of the surface morphology, in some embodiments the particles are about 0.2 mm (millimeters) to about 10 mm, preferably about 0.5 mm to about 5 mm, and more preferably about 1 mm to about 2 mm in average effective diameter. The present invention is not limited in this regard, however, and other particle sizes (e.g., less than about 0.2 mm) are also within the scope of the present disclosure. In some embodiments, the particle size of the kaolin (or other clay material or diatomaceous earth) may be so small so as to be considered powder. If the particle size is considered to be powder, the powder may be impalpable (i.e., tactilely undetectable) (paragraph 46). In some embodiments, one or more binders are used in conjunction with one or more hemostatic agents. A binder can substantially retain the hemostatic agent on and/or in a given substrate, and a binder may also aid the hemostatic agent in the blood clotting and/or wound healing process. Moreover, in some embodiments, a suitable binder serves as a release agent allowing a hemostatic device to be more easily removed from a wound when desired (paragraph 51). In some embodiments, a release agent may be used to facilitate removal of a hemostatic device from a wound. In some embodiments, the release agent is disposed on the surface or surfaces of the hemostatic device. In some embodiments, the release agent is disposed on a wound-contacting side of the hemostatic device and/or on a non-wound-contacting side. Suitable release agents include, but are not limited to, crosslinked calcium alginate, polyvinyl alcohol, glycerol, carboxymethyl cellulose, silicone, gelatinized starches, chitosan, hyaluronan, acid soluble collagen, gelatin, and the like. In some embodiments, the binder can In some embodiments, the release agent is applied to the hemostatic material. In some embodiments, the release agent is applied to a substrate containing the hemostatic material (paragraph 78). According to some embodiments, a binder is used in conjunction with a hemostatic agent. Suitable binders can include any of those listed herein, including crosslinked materials, some of which may also exhibit hemostatic properties. For example, in some embodiments, a sponge may be coated with a crosslinked material such as a calcium alginate either before, concurrent with, or after the application of a hemostatic agent such as a clay (e.g., kaolin). Moreover, in some embodiments, the sponge is thoroughly soaked or saturated with the binding agent while the hemostatic agent is only superficially applied to the sponge or applied to only the outer regions of the sponge. In some embodiments, particularly open cell configurations, hemostatic agents (e.g., kaolin, zeolite, etc.) can more easily penetrate into the sponge. A binder may be applied before, concurrently with, or after the application of the hemostatic agent in order to trap the hemostatic agent within the sponge or within the open cells of the foam material as it may be (paragraph 105).
Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
Lo et al. is silent on the particle dimension of the binder or the release agent chitosan. These deficiencies are cured by the teachings of Hu et al.
 Hu et al. teach a chitosan-nanofiber hemostatic material and a preparation method thereof. The chitosan-nanofiber hemostatic material is a core-shell nanofiber, wherein chitosan forms the shell of the nanofiber, polyvinyl alcohol forms the core of the nanofiber, and the the core-shell nanofiber is 100nm-20 microns. According to the invention, a coaxial electrospinning technology is adopted to prepare the nanometer material with a chitosan-polyvinyl alcohol (CS-PVP) core-shell structure, and the nanometer material has high chitosan content and a high specific surface and is used for hemostasis on living organisms. Experiments prove that the chitosan-polyvinyl alcohol nanofiber, provided by the invention, has good biocompatibility and excellent hemostasis performance, reserves the good water-absorption and fiber forming property of a PVP material, combines the excellent antibacterial hemostasis performance of a CS material, and can be clinically used for wound hemostasis. The preparation method is simple and fast, and has high efficiency (see abstract). Hu et al. teach a chitosan-nanofiber hemostatic material, it is characterized in that, described Chitosan-nanofiber hemostatic material is core-shell type nanofiber, and wherein chitosan forms the shell of nanofiber, polyvinyl alcohol forms the core of nanofiber, and the diameter of core-shell type nanofiber is at 100nm-20 μm; The molecular weight of chitosan is 50000-1500000, and deacetylation is 50%-100%, and the molecular weight of polyvinyl alcohol is 5000-200000; According to following ratio of weight and number: the chitosan of 30-100 part, the polyvinyl alcohol of 0-70 part, and chitosan is identical with polyvinyl alcohol weight number (see claim 1).

Lo et al. do not specifically teach the inclusion of surfactant and wherein the surfactant is a nonionic triblock copolymer having a central hydrophobic chain of polyoxypropylene and two hydrophilic chains of polyoxyethylene and glycerol and the amount of the surfactant. Lo et al. also do not teach the surfactants comprise polymeric nanoparticles. These deficiencies are cured by the teachings of Hardy et al. and St. John et al.
 A wound dressing composition comprising a chitosan, chitosan salt or chitosan derivative, wherein the wound dressing composition forms a gel upon contact with a fluid from a human or animal body, and is able to maintain gel integrity for at least about 24 hours (see claim 1). A wound dressing composition according to claim 1, further comprising an anionic surfactant (see claim 2). A wound dressing composition according to claim 1 or claim 2, further comprising a copolymer comprising two or more homopolymer sub-units linked by covalent bonds (see claim 3). A wound dressing composition according to claim 3, wherein the copolymer comprises a non-ionic triblock copolymer composed of a central hydrophobic chain of poly(propylene oxide) flanked by two hydrophilic chains of poly(ethylene oxide) (see claim 4). The copolymer comprising two or more homopolymer sub-units linked by covalent bonds, such as a poloxamer, is typically present in an amount of between about 0.01% to about 5.00% by weight of the wound dressing composition. More typically, the copolymer is present in an amount of between about 1.00% and 3.00%, still more typically between about 1.50% and about 2.50%, most typically about 2.0%. A wound dressing composition according to any of claims 2-6, wherein the anionic surfactant and copolymer are each individually present in an amount of between about 0.01 and about 1.00% by weight of the wound dressing composition (see claim 7).  A wound dressing composition according to claim any of claims 2-7, wherein the copolymer is a poloxamer (see claim 8). A wound dressing composition according to claim 8, wherein the poloxamer is selected from Poloxamers 101, 105, 108, 122, 123, 124, 181, 182, 183, 184, 185, 188, 212, 215, 217, 231, 234, 235, 237, 238, 282, 284, 288, 331, 333, 334, 335, 338, 401, 402,  A wound dressing composition according to claim 9, wherein the poloxamer comprises Poloxamer 188 (see claim 10). A wound dressing composition according to any of claims 2-10, wherein the anionic surfactant is selected from sodium dodecyl sulphate, ammonium lauryl sulphate, dioctyl sodium sulfo succinate, potassium lauryl sulphate, sodium dodecylbenzenesulfonate, sodium laureth sulphate, sodium lauroyl sarcosinate, sodium myreth sulphate, sodium pareth sulphate, sodium stearate, and combinations of any two or more thereof (see claim 11).  A wound dressing composition according to any preceding claim, wherein the wound dressing composition is in the form of fibers (claim 18). A wound dressing composition according to any preceding claim, wherein the wound dressing composition comprises a chitosan salt (claim 19). A wound dressing composition according to claim 19, wherein the chitosan salt comprises one or more salts selected from chitosan acetate, chitosan lactate, chitosan succinate, chitosan malate, chitosan acrylate, chitosan formate, chitosan ascorbate, chitosan fluoroacetate, chitosan chloroacetate, chitosan propanoate, chitosan glyoxylate, chitosan pyruvate, chitosan sulphate, or chitosan chloride (claim 20). A wound dressing composition according to any preceding claim, wherein the wound dressing composition comprises a chitosan salt, the anionic surfactant comprises sodium dodecyl sulphate, the poloxamer comprises a block copolymer comprising units of poly( ethylene oxide) and poly(propylene oxide), the physiologically acceptable acid is lactic acid, and the wound dressing composition is in the form of fibers (claim 22). A wound dressing composition according to any preceding claim, further comprising one or more components selected from pharmaceutical agents; wetting agents; colouring agents; processing aids; bulking agents; absorbent polymers; antimicrobial agents; growth factors; cytokines; agents which absorb agents which delay healing, and/or another wound dressing component (claim 26). Further one or more selected from pharmaceutical agents; wetting agents such as surfactants; growth factors; cytokines; agents which absorb agents which delay healing such as MMP's (matrix metalloproteinases) and elastase; and/or another wound dressing component, such as calcium, vitamin K, fibrinogen, thrombin, factor VII, factor VIII, clays such as kaolin, oxidised regenerated cellulose, gelatin, or collagen, etc. Typical levels of any of these components could be from about 50 ppm levels up to about 50% by weight of the wound dressing composition. More typical levels would be less than about 10%, still more typically less than about 5%, by weight of the wound dressing composition. Less than about 1% by weight of the wound dressing composition of these components is also envisaged within the invention (see page 12). Chitosan materials that exhibit gelling properties upon contact with fluid from a human or animal body typically consist of chitosan, which may be in a fibrous form, for example, and lactic acid. However, when these chitosan fibres are immersed in simulated wound fluid and lysozyme solution, the fibres do indeed gel, but within a period of less than 24 hours, the fibers lose their fluid retention ability, which causes the gel to collapse. It is believed that this collapse is attributable to degradation of the gel structure by enzymes in the bodily fluid (see page 2). The chitosan, chitosan salt or chitosan derivative may be in any form, such as fibers, granules, powder, a sheet, a foam, a freeze dried foam, a compressed foam, a film, a perforated film, beads; however, the chitosan, chitosan salt or chitosan derivative is typically in the form of fibers (see page 5). Alternatively, the wound dressing composition of the invention may comprise nano-fibers, i.e. fibers having a diameter of no more than about 100 microns. Similarly, the length of the nano-fibers is no more than about 100 microns. According to one embodiment of the invention, the wound dressing composition may be applied with other physiologically safe Chitosan is a known haemostat for use in wound dressing materials, and is a derivative of solid waste from shellfish processing and can be extracted from fungus culture. It is a cationic polymeric material that is insoluble in water (page 1).
St. John et al. teach a method of forming shape-retentive and shape-conforming aggregate wound dressings and biomaterials composed of gel nanoparticles and wound or bodily fluid in which the aggregates are held together by non-covalent bond physical forces such as, without limitation, hydrophobic-hydrophilic interactions and hydrogen bonds. The method comprises introducing a dry powder of gel nanoparticles to a wound site in which the nanoparticles absorb some of the blood or wound exudate and coalesce in situ into the claimed shape-retentive aggregate dressing. The method also comprises introducing the dry nanoparticle powder in or on a wet bodily tissue in vivo to form the claimed shape-retentive biomaterial. In addition, the method also comprises incorporating biomedical agents to produce medicated aggregate dressings or biomaterials for a variety of medical applications. This invention also relates to uses of the method of formation of the shape-retentive aggregates of gel nanoparticles (see abstract). In some embodiments, the gel particles of the methods described above have an average diameter of from about 1 nanometer to about 1 micrometer, while in others the gel particles have an average diameter of from about 20 to about 800 nanometers. In alternative embodiments, the average diameter of the gel particles is from about 100 to about 700 nanometers, or alternatively 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Lo et al. by incorporating chitosan in nanofiber form with particle dimensions less than 1 micron in the hemostatic composition because Hu et al. teach a chitosan-nanofiber hemostatic material and a preparation method thereof. The chitosan-nanofiber hemostatic material is a core-shell nanofiber, wherein chitosan forms the shell of the nanofiber, polyvinyl alcohol forms the core of the nanofiber, and the diameter of the core-shell nanofiber is 100nm-20 microns. One of ordinary skill in the electrospinning technology is adopted to prepare the nanometer material with a chitosan-polyvinyl alcohol (CS-PVP) core-shell structure, and the nanometer material has high chitosan content and a high specific surface and is used for hemostasis on living organisms. Experiments prove that the chitosan-polyvinyl alcohol nanofiber, provided by the invention, has good biocompatibility and excellent hemostasis performance, reserves the good water-absorption and fiber forming property of a PVP material, combines the excellent antibacterial hemostasis performance of a CS material, and can be clinically used for wound hemostasis. The preparation method is simple and fast, and has high efficiency (see abstract). Hu et al. teach a chitosan-nanofiber hemostatic material, it is characterized in that, described Chitosan-nanofiber hemostatic material is core-shell type nanofiber, and wherein chitosan forms the shell of nanofiber, polyvinyl alcohol forms the core of nanofiber, and the diameter of core-shell type nanofiber is at 100nm-20 μm; The molecular weight of chitosan is 50000-1500000, and deacetylation is 50%-100%, and the molecular weight of polyvinyl alcohol is 5000-200000; According to following ratio of weight and number: the chitosan of 30-100 part, the polyvinyl alcohol of 0-70 part, and chitosan is identical with polyvinyl alcohol weight number (see claim 1). An ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Lo et al. and Hu et al. because both of them are drawn to a hemostatic composition containing device comprising similar agents such as chitosan. In the case where the claimed range of amounts of ingredients such as surfactants and particle sizes "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are teach in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Lo et al. and Hardy et al. by incorporating surfactants in the form of polymeric nanoparticles because St. John  et al. teach hemostatic composition containing polymeric nanoparticles.. One of ordinary skilled in the art would have been motivated to do so because St. John et al. teach a method of forming shape-retentive and shape-conforming aggregate wound dressings and biomaterials composed of gel nanoparticles and wound or bodily fluid in which the aggregates are held together by non-covalent bond physical forces such as, without limitation, hydrophobic-hydrophilic interactions and hydrogen bonds. The method comprises introducing a dry powder of gel nanoparticles to a wound site in which the nanoparticles absorb some of the blood or wound exudate and coalesce in situ into the claimed shape-retentive aggregate dressing. The method also comprises introducing the dry nanoparticle powder in or on a wet bodily tissue in vivo to form the claimed shape-retentive biomaterial. In addition, the method also comprises incorporating biomedical agents to produce medicated aggregate dressings or biomaterials for a variety of medical applications. This invention also relates to uses of the method of formation of the shape-prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Lo et al., Hardy et al. and St. John et al. because all of the references are drawn to a hemostatic composition.
With regard to the limitations reciting “the hemostatic composition is characterized (rabbit model) as having a time to hemostasis of less than 20 minutes after applying the hemostatic composition to an injury.” in claim 1, “wherein the time to hemostasis is less than 7 minutes” in claim 5, and “the hemostatic composition is characterized (rabbit model) as having a total amount of blood loss of less than 25 grams after applying the hemostatic composition to the injury.” in claim 7 and all the similar recitations in claims 39-40 and 46 since the combination teachings of the references meet the claimed structure those structural or functional properties would necessarily be there. The examiner would like to bring to applicant’s attention that the courts found that "[I]nherency may supply a missing claim limitation in an obviousness analysis." PAR, 773 F.3d at 1194-1195 ; see also Endo Pharms. Sols., Inc. v. Custopharm Inc., 894 F.3d 1374 , 1381 , 127 U.S.P.Q.2D (BNA) 1409 (Fed. Cir. 2018) ("An inherent characteristic of a formulation can be part of the prior art in an obviousness analysis even if the inherent characteristic was unrecognized or unappreciated by a skilled artisan."). It is long settled that in the context of obviousness, the "mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not distinguish a claim drawn to those things from the prior art." In re Oelrich, 666 F.2d 578 , 581 (C.C.P.A. 1981). The Supreme Gen. Elec. Co. v. Jewel Incandescent Lamp Co., 326 U.S. 242 , 249 , 66 S. Ct. 81 , 90 L. Ed. 43 , 1946 Dec. Comm'r Pat. 611 (1945). We too have previously explained that "an obvious formulation cannot become nonobvious simply by administering it to a patient and claiming the resulting serum concentrations," because "[t]o hold otherwise would allow any formulation—no matter how obvious—to become patentable merely by testing and claiming an inherent property." Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344 , 1354 (Fed. Cir. 2012). In In re Kao, we found that the claimed controlled-release oxymorphone formulation was obvious because an inherent pharmacokinetic property of oxymorphone that was present in controlled-release oxymorphone "add[ed] nothing of patentable consequence." In re Huai-Hung Kao, 639 F.3d 1057 , 1070 , 98 U.S.P.Q.2D (BNA) 1799 (Fed. Cir. 2011). In In re Kubin, we found an inherent property obvious, explaining that "[e]ven if no prior art of record explicitly discusses the [limitation], the . . . application itself instructs that [the limitation] is not an additional requirement imposed by the claims on the [claimed protein], but rather a property necessarily present in [the claimed protein]." In re Kubin, 561 F.3d 1351 , 1357 , 90 U.S.P.Q.2D (BNA) 1417 (Fed. Cir. 2009). Our predecessor court similarly concluded that it "is not the law" that "a structure suggested by the prior art, and, hence, potentially in the possession of the public, is patentable . . . because it also possesses an [i]nherent, but hitherto unknown, function which [the patentees] claim to have discovered." In re [*1191] Wiseman, 596 F.2d 1019 , 1023 (C.C.P.A. 1979). Inherency, however, is a "high standard," that is "carefully circumscribed in the context of obviousness." PAR, 773 F.3d at 1195 . Inherency "may not be established by probabilities or possibilities," and "[t]he mere fact that a certain thing may result from a given set of circumstances is not sufficient." Oelrich, 666 F.2d at 581 (emphasis added) (quoting Hansgirg v. Kemmer, 102 F.2d 212 , 214 , 26 C.C.P.A. 937 , 1939 Dec. Comm'r Pat. 327 (C.C.P.A. 1939); see also In re Rijckaert, 9 F.3d 1531 , 1533-1534 (Fed. Cir. 1993). Rather, inherency renders a claimed limitation obvious only if the limitation is "necessarily present," or is "the natural result of the combination of elements explicitly disclosed by the prior art." PAR, 773 F.3d at 119511 -96; see also Alcon Research, Ltd. v. Apotex Inc., 687 F.3d 1362 , 1369 (Fed. Cir. 2012) (relying on inherency where the claims recited "a property that is necessarily present" in the prior art). "If . . . the disclosure is sufficient to show that the natural result flowing from the operation as taught would result in the performance of the questioned function, it seems to be well settled that the disclosure should be regarded as sufficient" to render the function inherent. Oelrich, 666 F.2d at 581 (quoting Hansgirg v. Kemmer, 102 F.2d 212 , 214 , 26 C.C.P.A. 937 , 1939 Dec. Comm'r Pat. 327 (C.C.P.A. 1939)). On appeal, Persion contends that the district court erred in applying the inherency doctrine in its obviousness analysis because Devane does not teach administering its hydrocodone-only formulation to patients with mild or moderate hepatic impairment. Thus, Persion asserts, "'the natural result flowing from the operation as taught' in Devane cannot be the claimed [pharmacokinetic] values for [hepatically impaired] patients." Appellant's Br. 37 (quoting Oelrich, 666 F.2d at 581 ); Reply Br. 19. To the extent Persion contends that inherency can only satisfy a claim limitation when all other limitations are taught in a single reference, that position is contrary to our prior recognition that "inherency may supply a missing claim limitation in an obviousness analysis" where the limitation at issue is "the natural result of the combination of prior art elements." PAR, 773 F.3d at 1194-1195 (emphasis added, internal quotations omitted). Here, the district court specifically found that Devane, together with Jain, the state of the prior art at the time of invention, and the Vicodin and Lortab labels, taught the Pernix, 323 F. Supp. 3d at 607 , 610 . In this context, the district court did not err by finding that the pharmacokinetic limitations of the asserted claims were inherent and added no patentable weight to the pharmacokinetic claims.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TIGABU KASSA/
Primary Examiner, Art Unit 1619